


110 HR 6814 IH: To affirm that exports and diversions of water from the

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6814
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To affirm that exports and diversions of water from the
		  Great Lakes may only be approved if such exports and diversions are in the
		  public interest, to provide for enforcement, and for other
		  purposes.
	
	
		1.Protecting water resources in
			 the Great Lakes
			(a)Amendments to
			 FindingsSection 1109(a) of
			 the Water Resources Development Act of 1986 (42 U.S.C. 1962d–20(a)) is
			 amended—
				(1)in paragraph (1)
			 by striking the Great Lakes are a most important natural
			 resource and inserting the Great Lakes and the waters of the
			 Great Lakes Basin are impressed with a public trust and are
			 critical;
				(2)by
			 redesignating paragraphs (2) through (4) as paragraphs (3) through (5);
			 and
				(3)by inserting after
			 paragraph (1) the following:
					
						(2)the Great Lakes, their connecting waters,
				tributary streams, lakes, and groundwater are a single hydrologic system which
				must be protected, conserved, and maintained as a
				whole;
						.
				(b)Amendments to
			 Purpose and PolicySection
			 1109(b) of such Act (42 U.S.C. 1962d–20(b)) is amended—
				(1)in paragraph (2)
			 by striking water conservation and and inserting water
			 conservation, public trust, maintaining flows and levels of navigable waters,
			 and water;
				(2)in
			 paragraph (3)—
					(A)by striking
			 diversion both places it appears and inserting diversion
			 or export; and
					(B)by striking
			 ; and and inserting in accordance and consistent with the
			 mechanism, standard, and principles described in paragraph (2);;
					(3)in paragraph (4)
			 by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(5)to provide for the enforcement of the
				prohibitions and requirements of this
				section.
						.
				(c)Other technical
			 and conforming amendmentsSection 1109(d) of such Act (42 U.S.C.
			 1962d–20(d)) is amended—
				(1)by striking
			 tributary and inserting tributary, including tributary
			 groundwater,; and
				(2)by striking the
			 period at the end and inserting in accordance and consistent with the
			 mechanism, standard, and principles described in subsection
			 (b)(2).
				(d)Civil suit
			 provisionSection 1109 of such Act (42 U.S.C. 1962d–20) is
			 amended—
				(1)by redesignating
			 subparagraph (f) as subparagraph (g); and
				(2)by inserting after
			 subparagraph (e) the following:
					
						(f)The prohibition on any diversion or export
				of water under subsection (d) may be enforced through a civil suit filed by the
				Federal Government, a State or local government, or by any person or
				organization whose property or other legally recognized interest will be
				adversely affected. The proper venue for the civil suit shall be the Federal
				judicial district with jurisdiction over any portion of the Great Lakes Basin
				and from which the diversion or export of water will occur or has occurred. The
				court may award attorney fees, expert witness fees, and costs as the interests
				of justice may require.
						.
				
